Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to amendment filed on 3/30/2022.
Per Applicant’s request, claims 2, 8, and 14 are cancelled.
Claims 1, 3-7, 9-13, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
USPG No. 2011/0296391 to Gass et al.  teaches acquiring a template file corresponding to an application type with configuration information including a variable.  Entering parameters associated with at least one variable and execute an image building command.

The cited prior art taken alone or in combination fail to teach at least “based on the template file to which the application type of the target application corresponds, determining a target location of each variable in the template file, filling the to-be-input parameters to which the at least one variable corresponds and to which the target application matches in corresponding target locations, and generating an image-building script based on a filled template file, and executing an image-building command based on the image-building script, thereby obtaining the image for running the target application.”, as similarly recited in amended independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PHILIP WANG/Primary Examiner, Art Unit 2199